 

Exhibit 10.3



 

Share Sale and Purchase Agreement

 

Bioxyne Limited

 

and

 

Mariposa Health Limited

 

and

 

Hunter Immunology Pty Limited

 

HWC BSWORTH

LAWYERS

 

Level 14, Australia Square

264-278 George Street

SYDNEY NSW 2000 DX

129 SYDNEY

ABN 37 246 549 189

Tel:      (02) 9334 8555

Fax:      1300 369 656

 

www.hwiebsworth.corn.au

Ref: GH:US:297783

 



 

 

 

Table of Contents

 

1. Definitions and interpretation 5           1.1 Definitions 5           1.2
Interpretation 7           1.3 Business Day 8         2. Conditions precedent 8
          2.1 Conditions 8           2.2 Cut-off date 8           2.3 Best
endeavours 9           2.4 Amendment and waiver 9           2.5 Rights after
termination 9         3. Sale Shares 9           3.1 Sale and Purchase 9        
  3.2 All of the Sale Shares 9           3.3 Title to the Sale Shares 9        
4. Deposit 9       5. Purchase Price 10           5.1 Purchase Price 10        
  5.2 No embarrassment 10           5.3 Method of payment 11         6.
Completion 11           6.1 Completion Date 11           6.2 Vendor's
obligations 11           6.3 Purchasers obligations 12           6.4 Company's
obligations 13           6.5 Conditions of Completion 13         7. Warranties
13           7.1 Mutual representations and warranties 13           7.2 Vendor's
Warranties 14           7.3 Purchaser warranties 14           7.4 independent
warranties 14         7.5 Limitation on Claims for Breach of Warranty 14        
8. Post-Completion repayment of R&D expenses 14           8.1 R&D expenses to be
repaid as and when received 14         8.2 Purchaser to procure lodgement of
claim and payment of funds received 14           8.3 Right of inspection 15    
    9. Exclusivity 15           9.1 No-talk restriction 15           9.2
Exception to no-talk 15           9.3 No-shop restriction 15

 



 

 

 



10. Publicity and confidentiality 15         10.1 Announcements 15          
10.2 Publicity 16           10.3 Confidentiality 16         11. Notices 16      
  11.1 Form of notice 16           11.2 Receipt 17           11.3 Address for
notices 17         12. General 17         12.1 Entire agreement 17          
12.2 Assignment 17           12.3 Variation 18           12.4 Costs and expenses
18           12.5 Waiver 18           12.6 Severance 18           12.7
Counterparts 18        



12.8 Further assurances 19           12.9 Governing law and jurisdiction 19

 

 

 

 

Share Sale and Purchase Agreement

 

Date

 

 

Parties

 

 

24 February 2014

 

 

Bioxyne Limited ACN 084 464 193 of Suite 404, 25 Lime Street, Sydney NSW 2000

(Vendor)

 

Mariposa Health Limited ACN 134 154 680 of Suite 6, 61 Avalon Parade, Avalon
Beach NSW 2107

 

(Purchaser)

 

Hunter Immunology Pty Limited ACN 106 556 094 of ci- Traverse Accountants, Suite
404, 25 Lime Street, Sydney NSW 2000

 

(Company)

 

Recitals

 

A.The Vendor is the registered holder of the Sale Shares.

 

B.The Vendor is an ASX listed public company which has two operating business
units:

 

(a)a sales and distribution business involving the marketing and distribution of
probiotics and other bio-pharmaceuticals for human consumption; and

 

(b)a biotechnology business involving the development of bio-molecular
technology for commercial applications in consumer health, functional foods and
pharmaceutical products including the HI-164 Oral Vaccine.

 

C.The Company is the holder of all intellectual property rights and chemicals
and biological materials in relation to the Hl-164 Oral Vaccine.



 

D.The Purchaser operates a pharmaceuticals development business that holds
certain Chronic Obstructive Pulmonary Disease (COPE)) technologies and the
Purchaser wishes to augment its COPD technologies with the Hl-164 Oral Vaccine.

 

E.The Vendor wishes to sell to the Purchaser and the Purchaser wishes to
purchase the Sale Shares on the terms and conditions set out in this Agreement.

 

4

 

 



Share Sale and Purchase Agreement HWL Ebsworth



 

 The parties agree, in consideration of, among other things, the mutual promises
contained in this Agreement as follows:

 

1.Definitions and interpretation

 

1.1Definitions

 

In this Agreement, unless the context requires otherwise:

 

Accounts means the accounts of the Company as at and for the six month period
ended 31 December 2013;

 

ASIC means the Australian Securities and Investments Commission;

 

ASX means ASX Limited ACN 008 624 691 or the securities exchange market operated
by the ASX, as the context requires;

 

ASX Listing Rules means the official listing rules issued and enforced by the
ASX as amended from time to time;

 

Business Day means a day on which banks are open for business in the State of
New South Wales, Australia, excluding a Saturday, Sunday or public holiday;

 

Claim means any allegation, debt, cause of action, Liability, claim, proceeding,
suit or demand of any nature howsoever arising and whether present or future,
fixed or unascertained, actual or contingent, whether at law, in equity, under
statute or otherwise;

 

Completion means the time at which the transfer of the Sale Shares is completed,
the issue and allotment of the Consideration Shares occurs and the other steps
required under clause 6 are performed;

 

Completion Date means 24 February 2014 or such other date as the parties agree
in writing;

 

Consideration Shares means 1,969,697 MHL Shares issued or to be issued at the
Issue Price under clause 5.1(a)(iv) representing approximately 5% of the fully
diluted equity in the issued capital of the Purchaser;

 

Constitution means the constitution of the Company; Corporations Act means
Corporations Act 2001 (Cth); Deferred Consideration means $1,000,000;

 

Deposit means $17,500;

 

Duty means any stamp, transaction or registration duty or other similar charge
imposed by any Government Agency and includes, without limitation, any interest,
fine, penalty, charge or other amount imposed in respect of the above but
excludes any tax;

 

Encumbrance means any:

 

(a)security for the payment of money or performance of obligations, including a
mortgage, charge, lien, pledge, trust, power or title retention or flawed
deposit arrangement and any "security interest" as defined in section 12(1) or
12(2) of the PPSA; or

 

(b)any "security interest" as defined in section 12(3) of the PPSA; or

 



5

 

 

Share Sale and Purchase Agreement HWL Ebsworth



 

(c)right, interest or arrangement which has the effect of giving another person
a preference, priority or advantage over creditors including any right of
set-off; or

 

(d)right that a person (other than the owner) has to remove something from land
(known as a profit a prendre), easement, public right of way, restrictive or
positive covenant, lease, or licence to use or occupy; or

 

(e)third party right or interest or any right arising as a consequence of the
enforcement of a judgment,

 

or any agreement to create any of them or allow them to exist;

 

Exclusivity Period means the period from and including the date of the Term
Sheet and ending 120 days from the date of the Term Sheet being 30 March 2014;

 

Government Agency means any government, governmental, semi-governmental,
administrative, fiscal, judicial or regulatory body, court, department,
commission, authority, tribunal, agency or entity in any relevant jurisdiction;

 

HI-164 Oral Vaccine means the Company's oral vaccine (proposed to be developed)
which uses the application of mucosal immunology to treat common human diseases
and which works by controlling bacterial infections of airways damaged by toxins
and which is supported by the Patents;

 

Immediately Available Funds means cash, bank cheque or such other method agreed
by the parties;

 

initial Purchase Price means $157,500;

 

Intellectual Property means all intellectual property rights including current
and future registered and unregistered rights in respect of copyright, designs,
circuit layouts, trade marks, trade secrets, know-how, confidential information,
patents (including the Patents), invention and discoveries and all other
intellectual property as defined in Article 2 of the Convention Establishing the
World Intellectual Property Organisation 1967 including as expressed in all
reports, clinical trial documents and correspondence relating to the HI-164 Oral
Vaccine;

Intellectual Property Rights means any right or interest in the Intellectual
Property; issue Price means 16,5 cents per MHL Share;

 

Liability means any debt or other monetary liability or penalty, fine or payment
or any liabilities (whether actual, contingent or prospective), losses, damages,
costs and expenses of whatsoever nature or description including without
limitation, any loans;

 

Lonza Debt means the debt in the approximate amount of $60,000 owing to Lonza
Sales Ltd by the Company, a copy of the tax invoice is set out in Annexure A;

 

MHL Share means a fully paid ordinary share in the capital of the Purchaser;

 

Official List means the official list of entities that the ASX has admitted and
not removed from listing;

 

Official Quotation or Officially Quoted means officially quoted on the ASX;

 

Ordinary Shares means Shares having the rights and being subject to the
restrictions of ordinary shares contained in the Constitution;

 

PPSA means the Personal Property Securities Act 2009 (Cth);

 



6

 

 



Share Sale and Purchase Agreement HWL Ebsworth

 

Patents means the patents listed in Schedule 2;

 

Purchase Price has the meaning given to that term in clause 5.1(a);

 

Royalty Agreement means the royalty agreement between the Vendor and the
Purchaser dated on or about the date of Completion in relation to the HI-164
Oral Vaccine set out in Annexure 13;

 

Sale Shares means 393,982,080 D fully paid ordinary Shares representing all of
the issued capital in the Company;

 

Shareholder means a holder from time to time of any Shares;

 

Shares means all of the shares and other equity securities (including options
over shares) in the capital of the Company having the rights and being subject
to the restrictions contained in the Constitution, and where the context allows,
includes, without limitation, unissued shares; and

 

Term Sheet means the Term Sheet between the Vendor and the Purchaser dated

30 November 2013 in relation to the transaction underlying the Transaction
Documents;

Third Party Proposal has the meaning given to that term in clause 9.1;
Transaction Documents means the:

 

(a)this Agreement; and

 

(b)the Royalty Agreement;

 

Vendor Warranties means the representations and warranties made by the Vendor
and set out in the Schedule; and

 

VWAP means the daily volume weighted average market price of shares in the
Purchaser transacted on the ASX's trading platform.

 

1.2interpretation

 

In this Agreement, unless the context requires otherwise:

 

(a)headings and italicised, highlighted or bold type do not affect the
interpretation of this Agreement;

 

(b)the singular includes the plural and the plural includes the singular;

 

(c)a gender includes all other genders;

 

(d)other parts of speech and grammatical forms of a word or phrase defined in
this the have a corresponding meaning;

 

(e)a reference to a "person" includes any individual, firm, company,
partnership, joint venture, an unincorporated body or association, trust,
corporation or other body corporate and any Government Agency (whether or not
having a separate legal personality);

 

(f)a reference to any thing (including any right) includes a part of that thing,
but nothing in this clause 1.2(f) implies that performance of part of an
obligation constitutes performance of the obligation;

 



7

 

 



Share Sale and Purchase Agreement HWL Ebsworth

 

(g)a reference to a clause, party, annexure, exhibit or schedule is a reference
to a clause of, and a party, annexure, exhibit and schedule to, this Agreement
and a reference to this Agreement includes any clause, annexure, exhibit and
schedule;

 

(h)a reference to a document (including this Agreement) includes all amendments
or supplements to, or replacements or novations of, that document;

 

(i)a reference to a party to any document includes that party's successors and
permitted assigns;

 

(i)a reference to time is to Sydney time;

 

(k)the word person means a natural person and any association, body or entity
whether incorporated or not;

 

(1)where any word or phrase is defined, any other part of speech or other
grammatical form of that word or phrase has a cognate meaning;

 

(m)a reference to "S", "A$", "dollars" or "Dollars" is a reference to the lawful
currency of the Commonwealth of Australia;

 

(n)a covenant or agreement on the part of two or more persons binds them jointly
and severally;

 

(a)no rule of construction applies to the disadvantage of a party because this
Agreement is prepared by (or on behalf of) that party; and

 

(p)a reference to any thing is a reference to the whole and each part of it.

 

1.3Business Day

 

If anything under this Agreement is required to be done by or on a day that is
not a Business Day that thing must be done by or on the next Business Day.

 

2.Conditions precedent

 

2.1Conditions

 

Completion of this Agreement will not proceed unless and until each of the
following conditions precedent have been fulfilled:

 

(a)Board approval: the board of directors of the:

 

(I)Vendor approving the entry into each of the Transaction Documents; and

 

(ii)Purchaser approving the entry into each of the Transaction Documents;

 

(b)Excluded assets: all intellectual properties or other technologies held in
the Company that are not relevant to the HI-164 Oral Vaccine to be transferred
from the Company to the Vendor or a nominated subsidiary of the Vendor.

 

2.2Cut-off date

 

If any conditions precedent set out in clause 2.1 cannot be satisfied or is not
satisfied or waived on or before 28 February 2014 or such other date as agreed
by the parties in writing, each party may, by not less than two Business Days'
written notice to the other parties, terminate this Agreement.

 



8

 

 



Share Sale and Purchase Agreement HWL Ebsworth

 

2.3Best endeavours

 

Each party must use its best endeavours to satisfy the conditions precedent in
clauses 2.1(a) and 2.1(b).

 

2.4Amendment and waiver

 

The conditions precedent may only be amended with the agreement of the parties
or waived or deferred by the Vendor.

 

2.5Rights after termination

 

(a)If this Agreement is terminated pursuant to clause 2.2 then, in addition to
any other rights, powers or remedies under law:

 

(i)subject to the provisions of clause 2.5(b), this Agreement will be of no
further effect and no party will be liable to any other party except in respect
of any breach of this Agreement occurring before that termination, and each
party is released from its obligations to perform under this Agreement; and

 

(ii)each party retains the rights it has against any other party concerning a
past breach of this Agreement

 

(b)Clause 2.5(a) does not apply to a party's obligations of confidentiality as
set out in clause 10.3.

 

3.Sale Shares

 

3.1Sale and Purchase

 

The Vendor agrees to sell the Sale Shares to the Purchaser, and the Purchaser
agrees to buy the Sale Shares from the Vendor:

 

(a)for the Purchase Price;

 

(b)free from all Encumbrances; and

 

(c)with effect from Completion, on the terms of this Agreement.

 

3.2All of the Sale Shares

 

The Parties agree that the sale and purchase of all the Sale Shares will be
completed simultaneously.

 

3.3Title to the Sale Shares

 

Title to, property in and risk of the Sale Shares:

 

(a)until Completion, remains solely with the Vendor; and

 

(b)passes to the Purchaser absolutely on and from Completion.

 

4.Deposit

 

(a)The Vendor acknowledges receipt of payment of the Deposit from the Purchaser
in Immediately Available Funds on the date of the Term Sheet

 





9

 

 



Share Sale and Purchase Agreement HWL Ebsworth

 

(b)In the event Completion does not occur due to lack of approval by the board
of the Purchaser, the Deposit will be retained by the Vendor and the Purchaser
must reimburse to the Vendor the amount equal to all of the Vendor's transaction
costs of up to $20,000 (including consulting fees).

 

(c)In the event Completion does not occur due to lack of approval by the board
of the Vendor, the Vendor must reimburse to the Purchaser the amount equal to
all of the Purchaser's transaction costs of up to $20,000 (including consulting
fees).

 

5.Purchase Price

 

5.1Purchase Price

 

(a)The purchase price for the Sale Shares (Purchase Price) is the aggregate of:

 

(i)the Deposit;

 

(ii)the Initial Purchase Price, payable at Completion;

 

(iii)the assumption of the Lonza Debt by the Purchaser at Completion;

 

(iv)$325,000, which will be satisfied by the issue of the Consideration Shares
to the Vendor at the Issue Price at Completion; and

 

(v)the Deferred Consideration, which wilt, at the election of the Purchaser, be
satisfied by, either:

 

(A)the issue of MHL Shares to the Vendor; or

 

(B)cash,

 

following commercialisation success achieved within five years from the
Completion Date and subject to the achievement of the following milestones:

 

(C)the HI-164 Oral Vaccine completes a successful Phase 2 clinical trial
(statistically significant, p:Q.05, beneficial results with at least 65% of
primary end-points) or any other mutually agreed commercial transaction (e.g.
licence, co-development with a third party) (Milestone A); and

 

(D)the market capitalisation or value of the Purchaser exceeding $100,000,000,
and the 111-164 Oral Vaccine project continues to be in development by the
Purchaser,

 

Where the Purchaser elects to pay the Deferred Consideration to the Vendor in
equity, the number of shares to be issued will be calculated on the 30 day VWAP
of the Purchaser on the date prior to the date Milestone A was announced on the
ASX.

 

(b)The Consideration Shares must be issued by the Purchaser free from any
Encumbrance and so that on issue they rank equally in all respects with all
other MI-IL Shares on issue.

 

5.2No embarrassment

 

(a)Where the Consideration Shares have been acquired by the Vendor in accordance
with clause 5.1(a)(iv) and the Purchaser is admitted to the Official List
resulting in the MHL Shares being Officially Quoted at a price such that the
Consideration Shares are worth less than $325,000, the number of Consideration
Shares will be increased to reflect the value of $325,000, such number of
additional new issuable MHL Shares to be calculated by reference to the
Officially Quoted price per MHL Share when MHL is admitted to the official list
of ASX.

 



10

 

  



Share Sale and Purchase Agreement HWL Ebsworth

 

(b)For the avoidance of doubt, where the MHL Shares are Officially Quoted at a
price greater than the Issue Price (and there has been no share capital
reconstruction such as a consolidation), there will be no adjustment to the
number of Consideration Shares already issued to the Vendor.

 

5.3Method of payment

 

Each payment to be made to the Vendors under this Agreement must be made by
Immediately Available Funds.

 

6.Completion

 

6.1Completion Date

 

Completion must be effected on the Completion Date at HWL Ebsworth (Sydney) at
12:00 noon (or at any other place or time agreed between the parties).

 

6.2Vendor's obligations

 

On Completion, the Vendor must:

 

(a)deliver or cause to be delivered or provide to the Purchaser:

 

(i)the Royalty Agreement duly executed by the Vendor,

 

(ii)duly executed transfers in favour of the Purchaser in registrable form and
share certificates in respect of all of the Sale Shares;

 

(iii)all existing letters in the Company's possession from inventors as proof of
unencumbered ownership of the Company's patents or patents pending;

 

(iv)the certificate of incorporation, common seal (where applicable), all
statutory, minute and other record books, share certificate books of the Company
and all unused share certificate forms;

 

(v)all ledgers, journals and books of account of the Company;

 

(vi)duly executed written resignations of:

 

(A)Anthony Peng Ho as director of the Company;

 

(B)Jarrod Travers White as the secretary and public officer of the Company;

 

(vii)any other document which the Purchaser acting reasonably requires to obtain
good title to the Sale Shares and to enable the Purchaser to cause the
registration of the Sale Shares in the name of the Purchaser including, without
limitation, any power of attorney under which the document delivered under this
Agreement has been signed;

 

(viii)unencumbered reasonable access to all technical and scientific documents
owned by the Company that relate to Hl-164, including reports, original
documents, and submissions to regulatory authorities;

 



11

 

 



Share Sale and Purchase Agreement HWL Ebsworth

 

(ix)unencumbered reasonable access to chemicals and biological materials
belonging to the Company;

 

(b)procure that a meeting of the directors of the Company is held at which those
directors will:

 

(i)approve the entering into and performance of the Royalty Agreement;

 

(ii)approve the transfers of the Sale Shares to the Purchaser;

 

(iii)approve (subject to payment of stamp duty) the registration of the
transfers of the Sale Shares to the Purchaser;

 

(iv)approve the cancellation of the existing share certificate for the Sale
Shares;

 

(v)approve the issue of a new share certificate to the Purchaser,

 

(vi)approve a change of registered office and principal place of business to
Unit 6, 61 Avalon Parade, Avalon NSW 2107;

 

(vii)approve the resignations of:

 

(A)Anthony Peng Ho as the director of the Company;

 

(B)Jarrod Travers White as secretary and public officer of the Company;

 

(viii)approve the appointments of:

 

(A)Kevin Martin Lynn as director of the Company;

 

(B)Robert Edward Lees as secretary and public officer of the Company;

 

(c)confer on the Purchaser title to the Sale Shares and do all things reasonably
necessary to ensure that all licences and assets currently held and/or owned by
the Company remain so held and owned after Completion; and

 

(d)deliver to the Company the Royalty Agreement duly executed by the Vendor.

 

6.3Purchaser's obligations

 

On Completion, the Purchaser must:

 

(a)deliver to the Vendor and the Company the Royalty Agreement duly executed by
the Purchaser;

 

(b)issue the Consideration Shares to the Vendor;

 

(c)deliver to the Vendor a share certificate stating that the Vendor is the
holder of the Consideration Shares;

 

(d)enter the Vendor in the register of members of the Purchaser;

 

(e)deliver to the Company duly executed consents to act of:

 

(i)Kevin Martin Lynn as director of the Company;

 

(ii)Robert Edward Lees as secretary and public officer of the Company; and

 

(f)pay the Initial Purchase Price in Immediately Available Funds.

 



12

 

 



Share Sale and Purchase Agreement HWL Ebsworth

 

6.4Company's obligations

 

On Completion, the Company must:

 

(a)deliver to the Purchaser and the Vendor the Royalty Agreement duly executed
by the Company;

 

(b)subject to payment of any duty on the transfer of the Sale Shares:

 

(i)enter the name of the Purchaser in the register of members of the Company as
the holder of the Sale Shares;

 

(ii)deliver or cause to be delivered to the Purchaser a duly executed share
certificate in respect of the Sale Shares; and

 

(iii)take all other steps required under the Constitution and the Corporations
Act to constitute and evidence the Purchaser as the holder of the Sale Shares.

 

6.5Conditions of Completion

 

(a)Completion is conditional on both the Purchaser and the Vendor complying with
all of their obligations under this clause 6.

 

(b)If either the Vendor or the Purchaser fails to fully comply with its
obligations under this clause 6 and the parties do not complete this Agreement
then:

 

each party must return to the other all documents delivered to it under this
clause 6;

 

each party must repay to the other all payments received by it under this clause
6;

 

i)each party must do everything reasonably required by the other party to
reverse any action taken under this clause 6;

 

without prejudice to any other rights any party may have in respect of that
failure.

 

7.Warranties

 

7.1Mutual representations and warranties

 

Each of the parties represents and warrants that;

 

(a)it has the power to enter into this Agreement and has taken all corporate and
other actions necessary to authorise the execution, delivery and performance of
this Agreement;

 

(b)this Agreement constitutes a valid, legally binding obligation on it;

 

(c)the execution, delivery and performance of this Agreement will not violate
any provision of its constitution or any provision of any document or agreement
to which it is a party or which is binding upon it or any of its assets; and

 

(d)all authorisations, consents and approvals (if any) required from any
Government Agency in connection with the transactions contemplated by this
Agreement have been obtained and in the case of the Vendor no approval or waiver
is required under the ASX Listing Rules.

 



13

 

 



Share Sale and Purchase Agreement HWL Ebsworth

 

72Vendor's Warranties

 

The Vendor represents and warrants to the Purchaser that the Vendor Warranties
are accurate as at the date of this Agreement and the actual Completion Date in
relation to the facts then subsisting.

 

7.3Purchaser warranties

 

At Completion, the Purchaser represents and warrants as at the date of this
Agreement and the actual Completion Date in relation to the facts then
subsisting that:

 

(a)it is able to issue and allot the Consideration Shares without the consent of
any other person and free of any Encumbrance, pre-emptive rights or rights of
first refusal; and

 

(b)it has taken all necessary action to authorise the execution, delivery and
performance of this Agreement in accordance with its terms.

 

7.4Independent warranties

 

Each of the warranties is to be construed independently of the others and is not
limited by reference to any other warranty.

 

7.5Limitation on Claims for Breach of Warranty

 

The Purchaser's right to claim for breach of the Vendor Warranties is limited as
follows:

 

(a)by the actual knowledge, as at the date of this Agreement, of the Purchaser
(including the Purchaser's directors);

 

(b)the Purchaser must give written notice to the Vendor of the general nature of
the claim in question within two years after the Completion Date;

 

(c)the aggregate amount of claims in respect of all breaches must exceed 10% of
the Initial Purchase Price, in which case the Purchaser may recover all amounts
claimed and not just the excess over 10% of the Initial Purchase Price; and

 

(d)the maximum aggregate amount which the Purchaser may recover from the Vendor
in respect of all claims (exclusive of interest and the costs and expenses of
making claims) is the Initial Purchase Price.

 

8.Post-Completion repayment of R&D expenses

 

8.1R&D expenses to be repaid as and when received

 

The parties agree that in relation to any tax credit, benefit or other monies
received from the Australian Tax Office or other Government Agency by the
Company after the Completion Date in respect of research and development
expenditure incurred by the Company prior to the Completion Date will as and
when received by the Company be due and payable by the Company to the Vendor and
the Purchaser in accordance with clause 8.2(b) in the following proportions:

 

(a)75% - Vendor; and

 

(b)25% - Purchaser.

 

8.2Purchaser to procure lodgement of claim and payment of funds received

 

The Purchaser must procure that the Company complies with clause 8.1 and, in
particular:

 



14

 

 



Share Sale and Purchase Agreement HWL Ebsworth

 

(a)use reasonable endeavours to lodge all reasonably claimable research and
development expenditure claims on or before 31 August 2014 in respect of the
period prior to the Completion Date; and

 

(b)must procure that the Company pays to the Vendor and Purchaser any monies due
and payable under clause 8.1 within 5 Business Days of the Company receiving
such monies.

 

8.3Right of inspection

 

The Vendor may request all reasonable access to either or both of the
Purchaser's and the Company's records, premises and personnel to verify to its
own reasonable satisfaction whether the Company and the Purchaser have complied
with this clause 8.

 

9.Exclusivity

 

9.1No-talk restriction

 

The Vendor (and/or any of its directors and officers) undertakes to the
Purchaser that it will not negotiate or deal with any other person or entity
relating to an investment in, or acquisition of, all or any part of the Company
or the Sales Shares (Third Party Proposal) other than with the Purchaser or with
the prior written approval of the Purchaser during the Exclusivity Period.

 

9.2Exception to no-talk

 

The restrictions in clause 9.1 do not apply to the extent that they restrict the
Company from taking or refusing to take any action with respect to a bona fide
proposal in relation to a Third Party Proposal in circumstances where the
directors of the Company must cause the Company to undertake any act or acts
with respect to the proposed Third Party Proposal which would otherwise be
prohibited by the terms of this clause 8 in order to discharge properly their
fiduciary or statutory duties or to avoid contravention of the law.

 

9.3No-shop restriction

 

During the Exclusivity Period, the Purchaser (and/or any of its officers,
directors, contractors or employees) undertakes not to directly or indirectly
solicit, invite, facilitate, encourage or initiate any enquiries, negotiations
or discussions, or communicate any intention to do any of these things, with a
view to obtaining any expression of interest, offer or proposal from any other
person in relation to seeking alternative assets to acquire to augment its COPD
technologies.

 

10.Publicity and confidentiality

 

10.1Announcements

 

in consideration of each party entering into and performing their respective
obligations under, and in accordance with the provisions of, this Agreement,
each party agrees, except as required by law or by the ASX Listing Rules (if
applicable) that:

 

(a)the terms of this Agreement are to be kept confidential and released to
persons who are not a party to this document (other than the professional
advisers to the parties) only by the prior mutual written consent of the
parties; and

 

(b)no party shall make any press release in relation to this Agreement without
the prior consent in writing of the other party.

 



15

 

 



Share Sale and Purchase Agreement HWL Ebsworth

 



10.2Publicity

 

No public announcement or communication relating to the negotiations of the
parties or the subject matter or terms of this Agreement is to be made or
authorised by or on behalf of any party without the prior written approval of
the other party.

 

10.3Confidentiality

 

Each party agrees with the other party that all information in relation to the
other party's business including, without limitation, any trade secrets,
operations, know-how, or any information concerning the organisation, management
and finance of the other party or in relation to the Vendor or in relation to
any associate or related body corporate of the Vendor, which is exchanged
between them during the negotiations prior to the Completion Date or in the
course of any party performing its duties or obligations under the provisions of
this Agreement, is confidential and shall not be disclosed, divulged or
otherwise placed at the disposal of any person not being a party to this
Agreement or a related body corporate except:

 

(a)to employees, legal advisers, auditors and other consultants requiring the
information for the purpose of this Agreement;

 

(b)with the consent of the party who supplied the information;

 

(c)if the information is, prior to the Completion Date, lawfully in the
possession of the recipient of the information through sources other than the
party who supplied the information;

 

(d)if required by law or the ASX;

 

(e)if strictly and necessarily required in connection with legal proceedings;
and

 

if the information is or becomes generally and publicly available other than
through the default of a party who divulges the information.

 

11.Notices

 

11.1Form of notice

 

All notices, requests, demands, consents, approvals, agreements or other
communications (notices) to or by a party given for the purposes of Agreement
must be:

 

(a)in writing;

 

(b)signed by the party giving notice or a person duly authorised by that party
or, where transmitted by e-mail, sent by the party giving notice or a person
duly authorised by that party;

 

(c)directed to the recipient's address (as specified in clause 11.3 or as varied
by any notice); and

 

(d)hand delivered, sent by prepaid post or transmitted by email or facsimile to
that address,

 

and will be taken to be duly given or made (in the case of delivery in person or
by post or email or facsimile transmission) when delivered, received or left at
the address of the recipient shown in this Agreement or to any other address
which it may have notified the sender.

 



16

 

 



Share Sale and Purchase Agreement HWL Ebsworth

 

11.2Receipt

 

A notice given in accordance with this clause is taken as having been given and
received:

 

(a)if hand delivered at or before 4.00 pm on a Business Day, on delivery,
otherwise at 9.30 am on the next Business Day;

 

(b)if sent by prepaid post, on the seventh Business Day after the date of
posting;

 

(c)if transmitted by e-mail, on the first Business Day after the date of
transmission; or

 

(d)if transmitted by facsimile at or before 4.00 pm on a Business Day, at the
time recorded on the transmission report indicating successful transmission of
the entire notice, otherwise at 9.30 am on the next Business Day.

 

11.3 Address for notices

 

Unless varied by notice in accordance with this clause 11.3, the parties'
addresses and other details are:

 





(a) if to the Vendor:

 



Address: Suite 404, 25 Lime Street, Sydney NSW 2000

 

Email: jarrod ©taccou ntants.com .au     Attention: Jarrod White

 

(b) if to the Purchaser:

 

Address: Suite 6, 61 Avalon Parade, Avalon Beach   NSW 2107     Email:
pcomansamariposahealth.com.au     Attention: Phillip Comans





 



(c) if to the Company:



 



Address: c/- Traverse Accountants, Suite 404, 25 Lime Street, Sydney NSW 2000  
    Email:  jarrod@taccountants.com.au     Attention: Jarrod White



 

12.General

 

12.1Entire agreement

 

This Agreement states all of the express terms of the agreement between the
parties in respect of its subject matter. It supersedes all prior discussions,
negotiations, understandings and agreements in respect of its subject matter.

 

12.2Assignment

 

No party may assign or otherwise deal with any of its rights under this
Agreement, without the prior written consent of the other party.

 



17

 

 



Share Sale and Purchase Agreement HWL Ebsworth

 

12.3Variation

 

A variation of any term of this Agreement will be of no force or effect unless
it is in writing and signed by each of the parties.

 

12.4Costs and expenses

 

(a)The Purchaser must pay any Duty in respect of the execution, delivery and
performance of this Agreement and any agreement or document entered into or
signed under this Agreement

 

(b)Subject to clause 12.4(a) and any other term of this Agreement, each party
must pay its own costs and expenses in respect of the negotiation, preparation,
execution, delivery and registration of this Agreement or other agreement or
document described in clause 12.4(a)

 

(c)Any action to be taken by a party in performing its obligations under this
Agreement must be taken at its own cost and expense unless otherwise provided in
this Agreement

 

12.5Waiver

 

(a)A party may not rely on the words or conduct (including a delay in the
exercise, a non-exercise or a partial exercise of a right) of the other party as
a waiver of any right arising under or in connection with this Agreement
(including a right to rely on this clause) unless the waiver is in writing and
signed by the party granting the waiver.

 

(b)In clause 12.5(a) the term waiver is intended to include an election between
rights and remedies as well as conduct which might otherwise give rise to an
estoppel.

 

(c)A waiver is only effective in relation to the particular obligation or breach
in respect of which it is given and is not to be taken as an implied waiver of
any other obligation or breach or as an implied waiver of that obligation or
breach in relation to any other occasion,

 

12.6Severance

 

(a)If a provision in this Agreement is wholly or partly void, illegal or
unenforceable in any relevant jurisdiction that provision or part must, to that
extent, be treated as deleted from this Agreement for the purposes of that
jurisdiction. This does not affect the validity or enforceability of the
remainder of the provision or any other provision of this Agreement.

 

(b)Clause 12.6(a) does not apply and has no effect if severance of the provision
of this Agreement in accordance with clause 12.6(a) materially affects or alters
the nature or effect of the parties' obligations under this Agreement

 

12.7Counterparts

 

(a)This Agreement may be executed in any number of counterparts, each signed by
one or more parties. Each counterpart when so executed is deemed to be an
original and all such counterparts taken together constitute one document

 

(b)A party that has executed a counterpart of this Agreement may exchange that
counterpart with another party by faxing it to the other party and, if that
other party requests it, promptly delivering that executed counterpart by hand
or post to the other party. However, the validity of this Agreement is not
affected if the party who has faxed the counterpart delays in delivering or does
not deliver it by hand or by post.

 



18

 

 



Share Sale and Purchase Agreement HWL Ebsworth

 

12.8Further assurances

 

Each party must, at its own expense, do all things and execute all further
documents necessary to give full effect to this Agreement and the transactions
contemplated by it.

 

12.9Governing law and jurisdiction

 

(a)This Agreement is governed by and is to be construed under the laws in force
in New South Wales.

 

(b)Each party irrevocably submits to the non-exclusive jurisdiction of the
courts exercising jurisdiction in New South Wales and courts of appeal from them
in respect of any proceedings arising out of or in connection with this
Agreement. Each party irrevocably waives any objection to the venue of any legal
process in these courts on the basis that the process has been brought in an
inconvenient forum.

 



19

 

 



Share Sale and Purchase Agreement HWL Ebsworth

 

Schedule 'I - Vendor Warranties

 

Continuous Disclosure

 

The Vendor complies at all times with its continuous disclosure obligations
under ASX Listing Rule 3.1 and section 674 of the Corporations Act 2001 (Cth) in
respect of the Company, including without limitation the Company's assets and
liabilities and the Company's Patents and Intellectual Property Rights.

 

2.Shares and capital

 

2.1.Title

 

The Vendor is the legal and beneficial owner of the Shares which are free of all
Encumbrances and other third party interests or rights.

 

2.2.Issue of other securities

 

The Company is not under any obligation to issue or allot any shares or other
securities and has not granted any person the right to call for the issue or
allotment of any shares or other securities of the Company at any time.

 

3.Status of the Company and of the Authority

 

3.1.Corporate existence

 

The Company:

 

(a)is a proprietary limited company;

 

(b)has the power to own its assets and carry on its business as it is now being
conducted;

 

(c)has the capacity to sue and be sued in its own name;

 

(d)is not registered and is not required to be registered in any place as a
recognised foreign company; and

 

(e)does not carry on business in any place other than Australia.

 

3.2.Compliance with constitution

 

The business affairs of the Company have been conducted in accordance with the
constitution of the Company.

 

3.3.No legal impediment

 

The execution, delivery and performance by the Vendor of this Agreement complies
with:

 

(a)each law, regulation, authorisation, ruling, judgement, order or decree of
any Government Agency or other regulatory or legislative body;

 

(b)the constitution of the Vendor as applicable; and

 



20

 



 



Share Sale and Purchase Agreement HWL Ebsworth

 

(c)any Encumbrance or document which is binding on the Vendor in relation to the
Shares of the Company.

 

3.4.No breach

 

The signing and delivery of this Agreement and the performance by the Vendor of
its obligations under it complies with:

 

(a)any applicable law and authorisation; and

 

(b)any Encumbrance or document binding on the Vendor, in relation to the shares
of the Company.

 

4.Accounts

 

The Accounts:

 

(a)have been prepared consistent with the methods of accounting prescribed by
the Corporations Act and the Accounting Standards as reasonably applied to a
business which is the same size and complexity as that of the Company;

 

(b)show a true and fair view of the financial position and the assets and
liabilities (including any contingent liabilities and any unusual or
non-recurring items) of the Company as at 21 February 2014 and of the income,
expenses and results of the operations of the Company for the financial period
ending on the Accounts Date in accordance with the Accounting Standards and the
Corporations Act; and

 

(c)the Company has no actual or contingent liabilities other than the Lonza Debt
and the liabilities incurred by the Company in the ordinary course of business
as listed in Annexure C.

 

Solvency

 

No insolvency event has occurred and remains current and the Company has not
gone into liquidation or passed any winding-up resolutions nor received any
deregistration notice under section 601AB or applied for deregistration under
section 601AA of the Corporations Act and there are no circumstances which could
give rise to any such circumstances in respect of the Company.

 

6.Intellectual Property

 

All Intellectual Property, documents, reports, biological specimens and other
rights attaching to the Hl-164 Oral Vaccine are owned by the Company.

 

7.Other information

 

All information provided to the Purchaser by the Vendor and the Company in
connection with the transaction contemplated by this Agreement is true, accurate
and complete in all material respects.

 



21

 

 



Share Sale and Purchase Agreement HWL Ebsworth

 

[tex10-3_26.jpg] 

 

22

 

 



Share Sale and Purchase Agreement HWL Ebsworth

 

Executed as an agreement

 

Executed by Bioxyne Limited ACN 084 464 193 in accordance with section 127(1) of
the Corporations Act 2001 (Cth) by:

 

Signature of Director   Signature of Director/Company Secretary       Full name
(print)   Full name (print)      

 

Executed by Mariposa Health Limited ACN 134 154 680 in accordance with section
127(1) of the Corporations Act 2001 (Cth) by:

 

Signature of Director   Signature of Director/Company Secretary       Full name
(print)   Full name (print)

 

Executed by Hunter Immunology Pty Limited ACN 106 556 094 in accordance with
section 127(1) of the Corporations Act 2001 (Cth) by:

 

Signature of Director   Signature of Director/Company Secretary       Full name
(print)   Full name (print)      

 

23

 

 

Share Sale and Purchase Agreement HWL Ebsworth



 

Annexure A — Tax Invoice

 

Loma Sees Ltd

lituenclumstairtemetrame 36
CH-4002 Beate, Switzerland

[tex10-3_29.jpg]     

Tei +41 81 316 81 11

Fax 1,41 01 316 91 11

 

 

Hunter Immunology|
Limited Suite 1005

4 Bridge Suite

Sydney NSW 2000
Australien

Yew order

Hunter Immunology Ltd
dated March 07,2012

Oar order 0' rkierety

3897'357

Cur internal reference

90683773: dated October 31,. 2012

Olir account document

CI-105 1 2012 4057281

 

Basel, October 31, 2012 Invoice
Nws 40572g1::64-110E's.r.-

 

Product  i artlily   Price       Ammst In Gap                    Payment due
upon completion of work at termination of Stage 1A: Activity Assay (ELISA)
Transfer and Optimisation, as per Amendment 1 to the Agreement dated 15th
February 2008                                           1.000 EA    42,678.00
GBP    1 EA    42,678.00                        Total                
 42,678.00 

 

  30 days from date of invoice net   to our account no_ 75442901 (Lorca Sales
Ltd} with   UBS AG, London Branch, BIC: UBSWG1355   IRAN: G666U85W23232075442901
CHAPS Sort   Code 23-23-20 /BAGS Sort Code 60-95-30 FAST   EH Sort Code B0-95-30
      ATTBITION: new account for our Gi3P customers (please see above}
Reese quote the above Invoice Number in your remittance advice       E(W Slough
(Incoterms 2010), at   Hunter Immunology Limited Suite 1005   4 Bridge Suite ,
AU - Sydney   on October 31, 2012 ex stock United Kingdom     Remarks OUT
EOR1-No: 0E4-701801

 

24

 

 



Share Sale and Purchase Agreement HWL Ebsworth

 

Annexure B — Royalty Agreement

  

25

 

 

Royalty Agreement

 

Bioxyne Limited

 

and

 

Mariposa Health Limited

 

and

 

Hunter Immunology Pty Limited

 

HNC BSWORTH

LAWYERS

 

Level 14, Australia Square

264-278 George Street SYDNEY NSW 2000 DX 129 SYDNEY ABN 37 246 549 189

Tel:    (02) 9334 8555

Fax:    1300 369 656

 

www.hwlebsworth.cormau
Ref: GB:TH:298079

 

 

 

 

Table of Contents

 

1. Definitions and interpretation 0         1.1 Definitions 0           1.2
Interpretation 2         1.3 Business Day 3         2. Commencement 3         3.
Mariposa 3         4. Royalties 3           4.1 Obligation to Pay Royalties 3  
        4.2 Royalties 3           4.3 Combined intellectual property 4          
4.4 Revenues other than cash 4       5. Payment of Royalty 4           5.1
Notification of Royalty 4           5.2 invoice for Royalty 4           5.3
Timing of Payments 5           5.4 Method of Payments 5         6. Reporting,
books and records 5           6.1 Obligation to keep books and records 5        
  6.2 Reporting 5         7. Right of Audit 5           7.1 Royalty Audit 5    
      7.2 Adjustment 6         7.3 Costs of the Audit 6         8. Goods and
Services Tax (GST) 6           8.1 Preliminary 6           8.2 GST exclusive 6  
        8.3 Liability to pay GST 6           8.4 Tax Invoice 6           8.5
Adjustment Event 6           8.6 Reimbursement of Expenses 7         8.7 Non
Merger 7         9. Dispute Resolution 7           9.1 Interpretation 7        
  9.2 No Proceedings 7           9.3 Dispute Notice 7           9.4
Determination of a Matter by Expert 7           9.5 Other Dispute Procedure 8  
        9.6 Compliance with Agreement 9         10. Late payment 9

 



 

 



 

  10.1 interest 9         11. Assignment 9         11.1 No assignment 9        
  11.2 Restriction on sale 9           11.3 Ownership of the Company 9        
12. Publicity and confidentiality 9         12.1 Announcements 9           12.2
Publicity 9           12.3 Confidentiality 10         13. Notices 10        
13.1 Form of notice 10   13.2 Receipt 10           13.3 Address for notices 11  
      14. General 11         14.1 Entire agreement 11        



14.2 Variation 11           14.3 Costs and expenses 11           14.4 Waiver 12
          14.5 Severance 12           14.6 Counterparts 12           14.7
Further assurances 12           14.8 Governing law and jurisdiction 12

 

 

 

 



Royalty Agreement EMIL Ebsworth

 

Royalty Agreement

 

Date

 

Parties

 

Bioxyne Limited ACN 084 464 193 of Suite 404, 25 Lime Street, Sydney NSW 2000

 

(Bioxyne)

 

Mariposa Health Limited ACN 134 154 680 of Suite 6, 61 Avalon Parade, Avalon
Beach NSW 2107

 

(Mariposa)

 

Hunter Immunology Pty Limited ACN 106 556 094 of c/- Traverse Accountants, Suite
404, 25 Lime Street, Sydney NSW 2000

 

(Company)

 

Recitals

 

A,In accordance with the terms of a Share Sale and Purchase Agreement dated on
or about the same date as this Agreement, Bioxyne sold all of the shares in the
capital of the Company to Mariposa.

 

B.The Company is the holder of all the Intellectual Property Rights.

 

C.Mariposa operates a pharmaceuticals development business and Mariposa wishes
to augment its business with the purchase of the Company and its Intellectual
Property Rights.

 

D.It is a condition precedent of the Share Sale and Purchase Agreement (SSPA)
that the Boards of Bioxyne and Mariposa each approve the entry into this
Agreement. Further, each of the parties is obliged under the SSPA to deliver
executed versions of this Agreement at Completion (as that term is defined under
the SSPA).

 

The parties agree, in consideration of, among other things, the mutual promises
contained in this Agreement as follows:

 

1.Definitions and interpretation

 

1.1Definitions

 

In this Agreement, unless the context requires otherwise:

 

Agreed Rate means a rate of interest which is 2% per annum above the Bank Bill
Rate;

 

 

 

  

ASIC means the Australian Securities and Investments Commission;

 

ASX means ASX Limited ACN 008 624 691 or the securities exchange market operated
by the ASX, as the context requires;

 

ASX Listing Rules means the official listing rules issued and enforced by the
ASX as amended from time to time;

 

Bank Bill Rate means the Australian 3 month Bank Bill Swap Reference Mid Rate
specified by Reuters Monitor Service Page BBSY at or about 10:00 am (Sydney
time) on the first Business Day of each month, provided that, if the Bank Bill
Rate cannot be so determined, the Bank Bill Rate will mean the rate (expressed
as a percentage yield per annum to maturity) quoted at or about such time by
Westpac Banking Corporation as the rate at which it would be prepared to
purchase bills of exchange accepted by an Australian trading bank and having a
tenor of 90 days and of an amount of $100,000;

 

Business Day means a day on which banks are open for business in the State of
New South Wales, Australia, excluding a Saturday, Sunday or public holiday;

 

Claim means any allegation, debt, cause of action, Liability, claim, proceeding,
suit or demand of any nature howsoever arising and whether present or future,
fixed or unascertained, actual or contingent, whether at law, in equity, under
statute or otherwise;

 

Corporations Act means Corporations Act 2001 (Cth);

 

Duty means any stamp, transaction or registration duty or other similar charge
imposed by any Government Agency and includes, without limitation, any interest,
fine, penalty, charge or other amount imposed in respect of the above but
excludes any tax;

 

Expert means an independent expert appointed under clause 9;

 

Government Agency means any government, governmental, semi-governmental,
administrative, fiscal, judicial or regulatory body, court, department,
commission, authority, tribunal, agency or entity in any relevant jurisdiction;

 

Gross Revenue means, in clause 4.2(b), all ex-factory sales revenues received by
the Company, Mariposa, or a Related Entity from a sale of a Product, after
deduction of the following items, provided and to the extent such items are
actually incurred and do not exceed reasonable and customary amounts in each
market in which such sales occurred:

 

(a)material costs;

 

(b)trade and quantity discounts and rebates;

 

(c)customer rebates;

 

(d)credits or allowances made for rejection or return of Products;

 

(e)any tax or government charge levied on the sale, such as goods and services
or value added tax (but not including income tax); and

 

any charges for freight or insurance;

 

Hi-164 Oral Vaccine means the Company's oral vaccine (proposed to be developed)
which uses the application of mucosal immunology to treat common human diseases
and which works by controlling bacterial infections of airways damaged by
toxins, and which is supported by the Patents;

 

Immediately Available Funds means cash, bank cheque or such other method agreed
by the parties;

 

 

 

 

Intellectual Property means all intellectual property rights including current
and future registered and unregistered rights in respect of copyright, designs,
circuit layouts, trade marks, trade secrets, know-how, confidential information,
patents (including the Patents), invention and discoveries and all other
intellectual property as defined in Article 2 of the Convention Establishing the
World Intellectual Property Organisation 1967 including as expressed in all
reports, clinical trial documents and correspondence relating to the HI-164 Oral
Vaccine;

 

Intellectual Property Rights means any right or interest in the intellectual
Property;

 

Liability means any debt or other monetary liability or penalty, fine or payment
or any liabilities (whether actual, contingent or prospective), losses, damages,
costs and expenses of whatsoever nature or description including without
limitation, any loans;

 

Patents means the patents listed in Schedule 1;

 

Product is a product that is based, wholly or partly, on the intellectual
Property Rights;

 

Proposed Transaction means the proposed transaction whereby Bioxyne sells all of
its shares in the capital of the Company to Mariposa;

 

Quarter means each 3 month period ending on 31 March, 30 June, 30 September and
31 December, as the case may be;

 

Related Body Corporate has the same meaning as defined in the Corporations Act;

 

Related Entity means a related entity of the Company or Mariposa, as that term
is defined in the Corporations Act;

 

Royalty means a royalty calculated in accordance with clause 4; and

 

Ultimate Holding Company has the same meaning as that term is defined in the
Corporations Act.

 

1.2interpretation

 

In this Agreement, unless the context requires otherwise:

 

(a)headings and italicised, highlighted or bold type do not affect the
interpretation of this Agreement;

 

(b)the singular includes the plural and the plural includes the singular;

 

(c)a gender includes all other genders;

 

(d)other parts of speech and grammatical forms of a word or phrase defined in
this the have a corresponding meaning;

 

(e)a reference to a "person" includes any individual, firm, company,
partnership, joint venture, an unincorporated body or association, trust,
corporation or other body corporate and any Government Agency (whether or not
having a separate legal personality);

 

(f)a reference to any thing (including any right) includes a part of that thing,
but nothing in this clause 1.2(f) implies that performance of part of an
obligation constitutes performance of the obligation;

 

(g)a reference to a clause, party, annexure, exhibit or schedule is a reference
to a clause of, and a party, annexure, exhibit and schedule to, this Agreement
and a reference to this Agreement includes any clause, annexure, exhibit and
schedule;

 



 

 

 



(h)a reference to a document (including this Agreement) includes all amendments
or supplements to, or replacements or novations of, that document;

 

(i)a reference to a party to any document includes that party's successors and
permitted assigns;

 

(j)a reference to time is to Sydney time;

 

(k)the word person means a natural person and any association, body or entity
whether incorporated or not;

 

where any word or phrase is defined, any other part of speech or other
grammatical form of that word or phrase has a cognate meaning;

 

(m)a reference to "$", "A$", "dollars" or "Dollars" is a reference to the lawful
currency of the Commonwealth of Australia;

 

(n)a covenant or agreement on the part of two or more persons binds them jointly
and severally;

 

(0)no rule of construction applies to the disadvantage of a party because this
Agreement is prepared by (or on behalf of) that party;

 

(p)"Includes", "such as", and "for example" and similar words and phrases are
not to be construed as words or phrases of limitation; and

 

(q)a reference to any thing is a reference to the whole and each part of it.

 

1.3Business Day

 

If anything under this Agreement is required to be done by or on a day that is
not a Business Day that thing must be done by or on the next Business Day.

 

2.Commencement

 

This Agreement commences on the date of this Agreement or the date of completion
of the Proposed Transaction, whichever is earlier. If the Proposed Transaction
does not complete, this Agreement is void from the date of commencement.

 

3.Mariposa

 

Mariposa must ensure and procure that the Company complies with its obligations
under this Agreement.

 

4.Royalties

 

4.1Obligation to Pay Royalties

 

The Company must pay, and Mariposa guarantees the payment of, the Royalties to
Bioxyne, in the manner set out in this Agreement. The Royalties will not be
reduced by claims that other intellectual property rights were required in order
to receive revenue on which the Royalties are calculated.

 

4.2Royalties

 

(a)If the Intellectual Property Rights are sold or licensed to a third party (in
accordance with this Agreement), the Royalties are calculated as 6,5% of the
gross revenue received by the Company, Mariposa, or a Related Entity in respect
of the sale or sub-licensing of the Intellectual Property Rights, including any
sale proceeds or sub-royalties.

 



 

 

 



(b)To the extent the Company, Mariposa, or a Related Entity, manufactures
Products based on the Intellectual Property Rights, the Royalties are calculated
as 2% of Gross Revenue.

 

(c)For the avoidance of doubt, it is possible for Royalties to be payable
simultaneously under clauses 42(a) and 42(b).

 

4.3Combined intellectual property

 

If the Company, Mariposa or a Related Entity commercialises a Product which
combines the Intellectual Property with other intellectual property, the Bioxyne
is entitled to Royalties in the same proportion as the Intellectual Property, as
compared to the other intellectual property, contributes to the value of the
Product.

 

Note: For example, assume that the Company manufactures a Product to which the
Intellectual Property contributes 70% of the value and other intellectual
property contributes 30% of the value. Bioxyne would be entitled to 2% of 70% of
the Gross Revenue from the Product

 

4.4Revenues other than cash

 

If the Corripany, Mariposa, or any Related Entity sells, licenses, transfers,
provides or otherwise makes available to any third party any Intellectual
Property Rights or Products that are subject to the Royalty provisions in this
Agreement:

 

(a)in return for non-cash consideration; or

 

(b)in a transaction that is not an arm's length commercial transaction; then the
applicable Royalties due under this Agreement shall be based on:

 

(c)with respect to 4.4(a) above, the fair market value of such non-cash
consideration; and

 

(d)with respect to 4.4(b) above, the list price for such Products or, if there
is no applicable list price, then a price which would normally be charged by
such party in an arms length transaction to independent third parties making
similar commitments (if applicable).

 

5.Payment of Royalty

 

5.1Notification of Royalty

 

(a)Within 10 Business Days after the end of each Quarter in which a Royalty was
payable, the Company must notify Bioxyne of the Royalties payable for that
Quarter.

 

(b)At the same time, the Company will provide to Bioxyne a report containing
such details in respect of how the Royalties have been calculated as agreed
between the parties.

 

5.2Invoice for Royalty

 

(a)Bioxyne must provide the Company with a tax invoice (to satisfy the GST Act)
in respect of the amount of Royalty payable for a Quarter, which amount is
either:

 

(i)the amount included in the notice from the Company under clause 5.1; or

 

(ii)if the Company does not provide the notice required under clause 5.1, an
estimate of the Royalty, based on an average of the previous four Quarters'
Royalties.

 



 

 

 

(b)If Bioxyne issues an invoice in accordance with clause 5.2(a)(ii) and the
amount invoiced is not accurate (for example, based on the results of the audit
under clause 7.1 or information subsequently obtained or provided to Bioxyne),
then:

 

(i)Bioxyne must, as soon as reasonably practicable, issue an amended tax
invoice;

 

(ii)if there has been an overpayment of Royalties, within 10 Business Days of
the date of the amended invoice, Bioxyne must repay that amount to Company (with
interest calculated in accordance with clause 10 and from the date the Royalty
was received until the date Bioxyne repays that amount); and

 

(iii)if there has been an underpayment of Royalties, within 10 Business Days of
receipt by the Company of the amended invoice, the Company must repay that
amount to Bioxyne (with interest calculated in accordance with clause 10 from
the date the Royalty was payable under clause 5.3 until the date of the amended
invoice, such interest to be paid by the Company).

 

5.3Timing of Payments

 

The Royalty must be paid on the earlier of:

 

(a)the date that is 30 days after the end of each Quarter; and

 

(b)5 Business Days after the receipt by the Company of Bioxyne's invoice under
clause 5.2,

 

5.4.Method of Payments

 

Until Bioxyne otherwise advises in writing, the Company must discharge its
obligations to pay any Royalty by making those payments to Bioxyne in
Immediately Available Funds or as otherwise directed from time to time by
Bioxyne.

 

6.Reporting, books and records

 

6.1Obligation to keep books and records

 

The Company will keep, and must ensure its Related Bodies Corporate keep, books
and records in such reasonable details as will permit the reports provided for
in this Agreement to

be made and the Royalties and other amounts under this Agreement to be
determined.

 

6.2Reporting

 

The Company will provide annual reports to Bioxyne in respect of the Company's,
Mariposa's or a Related Entity's activities undertaken in the last year in
relation to the Intellectual Property Rights, such as clinical trials
undertaken, any filings or registrations with regulators, capital expenditures
in respect of the Intellectual Property Rights, any commercialisation
activities, the appointment of distributors, or any other matters materially
relevant to Bioxyne as the holder of the rights to the Royalties under this
Agreement.

 

7.Right of Audit

 

7.1Royalty Audit

 

(a)Bioxyne may require the Company to cause its books and records relating to
the revenues in respect of the Intellectual Property Rights and the Products
during that calendar year, and those of any Related Bodies Corporate, to be made
available to an independent auditor. In this case, the Company must procure that
the auditor prepare and deliver to Bioxyne and Mariposa a certificate in respect
of any calendar year showing in respect of that calendar year in relation to
this Agreement any information that Bioxyne may deem reasonably necessary to
ascertain whether the Royalties have been properly calculated and paid.

 



 

 

 

(b)A certificate provided by the auditor in accordance with clause 7.1 (a) will,
in the absence of manifest error, be binding and conclusive as between the
parties.

 

(c)The parties must attempt to agree on the identity of the independent auditor,
within 5 Business Days after the date referred to in clause 7.1(a) and failing
agreement, the independent auditor is to be nominated by the President of the
New South Wales Chapter of the Institute of Chartered Accountants or such person
occupying his or her position or performing his or her role from time to time.

 

7.2Adjustment

 

(a)Immediately on receipt of a certificate from the auditor under this clause 7,
and in the absence of manifest error in the certificate, the parties must
promptly make such cash payments between them as may be necessary to ensure that
Bioxyne has received the balance (if any) of any outstanding Royalty for the
relevant calendar year, or to ensure that the Company has received any amount it
has overpaid in respect of the Royalty.

 

(b)The Company must ensure that to the extent substantial issues are identified
by the auditor that, in a timely manner, it takes steps to improve the relevant
systems and record keeping to adequately address those issues.

 

7.3Costs of the Audit

 

Any audit carried out in accordance with clause 7.1 will be paid by Bioxyne,
unless the audit reveals substantial issues (including in respect of the
calculation of royalties or record keeping), in which case the Company will pay
the cost of the audit.

 

8.Goods and Services Tax (GST)

 

8.1Preliminary

 

Words or expressions used in this clause that are defined in A New Tax System
(Goods and Services Tax) Act 1999 (GST Act) have the same meaning given to them
in that Act.

 

8.2GST exclusive

 

Unless otherwise stated, any amount specified in this Agreement as the
consideration payable for any taxable supply does not include any GST payable in
respect of that supply.

 

8.3Liability to pay GST

 

If a party makes a taxable supply under this Agreement (Supplier), then the
recipient of the taxable supply (Recipient) must also pay, in addition to the
consideration for that supply, the amount of GST payable in respect of the
taxable supply at the time the consideration for the taxable supply is payable.

 

8.4Tax Invoice

 

Notwithstanding the foregoing, the Recipient is not obliged under this Agreement
to pay the amount of any GST payable until the Supplier provides it with a valid
tax invoice for the taxable supply.

 

8,5Adjustment Event

 

If an adjustment event arises in relation to a taxable supply made by a Supplier
under this Agreement, the amount paid or payable by the Recipient pursuant to
clause 8.3 will be amended to reflect this and a payment will be made by the
Recipient to the Supplier or vice versa as the case may be.

 

 

 

 

8.6Reimbursement of Expenses

 

If a third party makes a taxable supply and this Agreement requires a party to
this Agreement (the payer) to pay for, reimburse or contribute to (pay) any
expense or liability incurred by the other party to that third party for that
taxable supply, the amount the payer must pay will be the amount of the expense
or liability plus the amount of any GST payable in respect thereof but reduced
by the amount of any input tax credit to which the other party is entitled in
respect of the expense or liability.

 

8.7Non Merger

 

This clause does not merge on completion and will continue to apply after
expiration or termination of this Agreement.

 

9.Dispute Resolution

 

91Interpretation

 

in this clause 9, the term Dispute means any controversy, Claim or dispute
arising out of or in relation to this Agreement between the parties to this
Agreement.

 

9.2No Proceedings

 

(a)The parties agree to use all reasonable efforts to resolve any Dispute.

 

(b)Neither party may start court proceedings (except proceedings seeking
injunctive or interlocutory relief to preserve property or rights or to avoid
losses that are not compensable in damages) in respect of a Dispute unless it
has complied with this clause 9.

 

(c)In respect of each payment of Royalty calculated in accordance with clause 3,
Bioxyne is deemed to have accepted the Company's calculation unless Bioxyne
gives a Dispute Notice to the Company within 30 days after the receipt of such
Royalty disputing the Company's calculation.

 

9.3Dispute Notice

 

(a)Any party wishing to claim that a Dispute has arisen must give notice
(Dispute Notice) to each other party to this Agreement (Disputants) giving
details of the Dispute.

 

(b)If the Dispute is:

 

(i)solely in respect of a matter involving financial calculations which is
capable of determination by audit or reference to accounting practices, or other
specialist technical knowledge (such as scientific knowledge), and does not
involve any issues relating to the interpretation of this Agreement then the
Dispute Notice must call for the submission of the dispute to an Expert in
accordance with clause 9.4; or

 

(ii)in respect of any other matter then the procedure in clause 9.5 must apply.

 

9.4Determination of a Matter by Expert

 

(a)The parties must attempt to agree on the identity of the Expert within 5
Business Days after the date of the Dispute Notice and failing agreement, the
Expert is to be nominated by the President of the New South Wales Chapter of the
Institute of Chartered Accountants or such person occupying his or her position
or performing his or her role from time to time. If the parties agree the
President of the New South Wales Chapter of the Institute of Chartered
Accountants is not suitable to select a relevant Expert for a certain Dispute,
the parties may ask another person to nominate an Expert for them.

 

 

 

 

(b)The Expert appointed by the parties or nominated under clause 9.4(a) must
have reasonable commercial, practical and technical experience in the area of
dispute.

 

(C)The Expert must:

 

act as an expert and not as an arbitrator;

 

(ii)accept submissions from the parties as to the subject matter of the dispute
within 14 days after his or her appointment;

 

(iii)state his or her determination of the dispute in writing within 28 days
after his or her appointment but need not give reasons; and

 

(iv)undertake to keep confidential all matters coming to his or her knowledge by
reason of his or her appointment.

 

(d)The determination of the Expert is final and binding on the parties other
than in the case of fraud or manifest error.

 

(e)To the extent the Expert is requested to make a determination in respect of
Royalty amounts:

 

if the Royalty determined to be payable by the Expert is greater than the amount
actually paid in respect of the disputed Royalty payment, the Company must pay
Bioxyne the difference within 7 days after the handing down of the Expert's
determination;

 

(ii)if the Royalty determined to be payable by the Expert is less than the
disputed amount, Bioxyne must refund the difference to the Company within 7 days
after the handing down of the Expert's determination; and

 

(iii)if the Royalty determined as payable by the Expert exceeds the amount
actually paid, the Company must bear the costs of the Expert and if the Royalty
determined as payable by the Expert does not exceed the amount actually paid by
the Company, Bioxyne must bear the costs of the Expert.

 

9.5Other Dispute Procedure

 

(a)The procedure that is to be followed to settle a Dispute (other than a
Dispute dealt with in accordance with clause 9.4) the subject of a Dispute
Notice is as follows:

 

(i)first, negotiation by senior representatives under clause 9.5(b); and

 

(ii)second, negotiation of senior executives under clause 9.5 (c).

 

(b)During the 10 Business Day period a Dispute Notice is given under clause 9.3
or such longer period unanimously agreed in writing by the Disputants (Initial
Period), a senior representative of each Disputant (with authority to settle the
Dispute) must use their reasonable efforts to resolve the Dispute.

 

(c)If the Disputants are unable to resolve the Dispute within the Initial
Period, each Disputant agrees that the Dispute must, at the request of any
Disputant, be referred to the respective senior executive of the Ultimate
Holding Company of each Disputant or, in the case of any Disputant (such as the
CEO or Managing Director) which does not have an Ultimate Holding Company, its
own senior executive. A joint unanimous determination of the Dispute in writing
by the senior executives within 20 Business Days after the request of any
Disputant to refer the Dispute to the senior executives (or such longer period
unanimously agreed in writing by the Disputants) shall be final and binding on
the Disputants.

 

 

 

 

9.6Compliance with Agreement

 

Until the Dispute is resolved, the Disputants must continue to observe their
obligations under this Agreement in a timely manner.

 

10.Late payment

 

10.1Interest

 

(a)If a party fails to pay an amount payable under this Agreement by the due
date, the party must pay interest on the amount from the time the amount falls
due to the date of actual receipt by the party to which it is owing (both dates
exclusive).

 

(b)Interest will be calculated at the Agreed Rate applicable on the due date for
payment of the relevant amount.

 

11.Assignment

 

11.1No assignment

 

Neither party may assign its interest or obligation under this Agreement without
the prior written approval of the other party, and such approval may be subject
to conditions.

 

11.2Restriction on sale

 

The Company must not sell or sub-licence the Intellectual Property Rights
without the prior written consent of Bioxyne (such consent not to be
unreasonably withheld).

 

11.3Ownership of the Company

 

(a)Mariposa must not transfer any shares or other securities in the capital of
the Company (other than to a Related Body Corporate) without the prior written
consent of Bioxyne (such consent not to be unreasonably withheld).

 

(b)The Company must not issue any shares or other securities in the capital of
the Company (other than to a Related Body Corporate) without the prior written
consent of Bioxyne (such consent not to be unreasonably withheld).

 

12.Publicity and confidentiality

 

12.1Announcements

 

in consideration of each party entering into and performing their respective
obligations under, and in accordance with the provisions of, this Agreement,
each party agrees, except as required by law or by the ASX Listing Rules (if
applicable) that:

 

(a)the terms of this Agreement are to be kept confidential and released to
persons who are not a party to this document (other than the professional
advisers to the parties) only by the prior mutual written consent of the
parties; and

 

(b)no party shall make any press release in relation to this Agreement without
the prior consent in writing of the other party.

 

12.2Publicity

 

No public announcement or communication relating to the negotiations of the
parties or the subject matter or terms of this Agreement is to be made or
authorised by or on behalf of any party without the prior written approval of
the other party.

 

 

 

 

12.3Confidentiality

 

Each party agrees with the other party that all information in relation to the
other party's business including, without limitation, any intellectual property,
trade secrets, operations, know-how, or any information concerning the
organisation, management and finance of the other party, which is exchanged
between them during the negotiations prior to the Completion Date or in the
course of any party performing its duties or obligations under the provisions of
this Agreement, is confidential and shall not be disclosed, divulged or
otherwise placed at the disposal of any person not being a party to this
Agreement or a Related Body Corporate of a party except:

 

(a)to employees, legal advisers, auditors and other consultants requiring the
information for the purpose of this Agreement;

 

(b)with the consent of the party who supplied the information;

 

(c)if the information is, prior to the commencement of this Agreement, lawfully
in the possession of the recipient of the information through sources other than
the party who supplied the information;

 

(d)if required by law or the ASX;

 

(e)if strictly and necessarily required in connection with legal proceedings;
and

 

(f)if the information is or becomes generally and publicly available other than
through the default of a party who divulges the information.

 

13.Notices

 

13.1Form of notice

 

All notices, requests, demands, consents, approvals, agreements or other
communications (notices) to or by a party given for the purposes of Agreement
must be:

 

(a)in writing;

 

(b)signed by the party giving notice or a person duly authorised by that party
or, where transmitted by e-mail, sent by the party giving notice or a person
duly authorised by that party;

 

(c)directed to the recipient's address (as specified in clause 13.3 or as varied
by any notice); and

 

(d)hand delivered, sent by prepaid post or transmitted by email or facsimile to
that address,

 

and will be taken to be duly given or made (in the case of delivery in person or
by post or email or facsimile transmission) when delivered, received or left at
the address of the recipient

shown in this Agreement or to any other address which it may have notified the
sender.

 

13.2Receipt

 

A notice given in accordance with this clause is taken as having been given and
received:

 

(a)if hand delivered at or before 4.00 pm on a Business Day, on delivery,
otherwise at 9.30 am on the next Business Day;

 

(b)if sent by prepaid post, on the seventh Business Day after the date of
posting;

 

(c)if transmitted by e-mail, on the first Business Day after the date of
transmission; or

 



 

 

 

(d)if transmitted by facsimile at or before 4.00 pm on a Business Day, at the
time recorded on the transmission report indicating successful transmission of
the entire notice, otherwise at 9.30 am on the next Business Day.

 

13.3Address for notices

 

Unless varied by notice in accordance with this clause 13.3, the parties'
addresses and other details are:

 



(a) if to Bioxyne:

 

Address: Suite 404, 25 Lime Street, Sydney NSW 2000     Email: tong
ho@bigpond.corn     Attention: Anthony Ho

 

(b) if to Mariposa:

 

Address: Suite 6, 61 Avalon. Parade, Avalon Beach NSW 2107     Email:
pcomarisPmaribosahealth.com.au     Attention: Phillip Comans



 



(c) if to the Company:  



 

Address: of- Traverse Accountants, Suite 404, 25 Lime Street, Sydney NSW 2000  
    Email: pcomansOmariposaheaith.com.au       Attention: Phillip Comans





 

14.General

 

14.1Entire agreement

 

This Agreement states all of the express terms of the agreement between the
parties in respect of its subject matter. It supersedes all prior discussions,
negotiations, understandings and agreements in respect of its subject matter.

 

14.2Variation

 

A variation of any term of this Agreement will be of no force or effect unless
it is in writing and signed by each of the parties.

 

14.3Costs and expenses

 

(a)Mariposa must pay any Duty in respect of the execution, delivery and
performance of this Agreement and any agreement or document entered into or
signed under this Agreement.

 

(b)Subject to clause 14.3(a) and any other term of this Agreement, each party
must pay its own costs and expenses in respect of the negotiation, preparation,
execution, delivery and registration of this Agreement or other agreement or
document described in clause 14.3(a)

 



 

 

 



(c)Any action to be taken by a party in performing its obligations under this
Agreement must be taken at its own cost and expense unless otherwise provided in
this Agreement.

 

14.4Waiver

 

(a)A party may not rely on the words or conduct (including a delay in the
exercise, a non-exercise or a partial exercise of a right) of the other party as
a waiver of any right arising under or in connection with this Agreement
(including a right to rely on this clause) unless the waiver is in writing and
signed by the party granting the waiver.

 

(b)In clause 14.4(a) the term waiver is intended to include an election between
rights and remedies as well as conduct which might otherwise give rise to an
estoppel.

 

(c)A waiver is only effective in relation to the particular obligation or breach
in respect of which it is given and is not to be taken as an implied waiver of
any other obligation or breach or as an implied waiver of that obligation or
breach in relation to any other occasion.

 

14.5Severance

 

(a)If a provision in this Agreement is wholly or partly void, illegal or
unenforceable in any relevant jurisdiction that provision or part must, to that
extent, be treated as deleted from this Agreement for the purposes of that
jurisdiction. This does not affect the validity or enforceability of the
remainder of the provision or any other provision of this Agreement.

 

(b)Clause 14.5(a) does not apply and has no effect if severance of the provision
of this Agreement in accordance with clause 14.5(a) materially affects or alters
the nature or effect of the parties' obligations under this Agreement.

 

14.6Counterparts

 

(a)This Agreement may be executed in any number of counterparts, each signed by
one or more parties. Each counterpart when so executed is deemed to be an
original and all such counterparts taken together constitute one document.

 

(b)A party that has executed a counterpart of this Agreement may exchange that
counterpart with another party by faxing it to the other party and, if that
other party requests it, promptly delivering that executed counterpart by hand
or post to the other party. However, the validity of this Agreement is not
affected if the party who has faxed the counterpart delays in delivering or does
not deliver it by hand or by post.

 

14.7Further assurances

 

Each party must, at its own expense, do all things and execute all further
documents necessary to give full effect to this Agreement and the transactions
contemplated by it.

 

14.8Governing law and jurisdiction

 

(a)This Agreement is governed by and is to be construed under the laws in force
in New South Wales.

 

(b)Each party irrevocably submits to the non-exclusive jurisdiction of the
courts exercising jurisdiction in New South Wales and courts of appeal from them
in respect of any proceedings arising out of or in connection with this
Agreement. Each party irrevocably waives any objection to the venue of any legal
process in these courts on the basis that the process has been brought in an
inconvenient forum.

 



 

 

 

[tex10-3_47.jpg] 

 



 

 

 

Executed as an agreement           Executed by Bioxyne Limited ACN 084 464 193
in accordance with section 127(1) of the Corporations Act 2001 (Cth) by:        
  /s/ Anthony Ho   /s/ Jarrod T White Signature of Director   Signature of
Director/Company Secretary       Anthony Ho   Jarrod T WhitE Full Name (print)  
Full Name (print)       Executed by Mariposa Health Limited ACN 134 154 680 in
accordance with section 127(1) of the Corporations Act 2001 (Cth) by:          
/s/ Phillip Comans   /s/ Kevin Lynn Signature of Director   Signature of
Director/Company Secretary       Phillip Comans   Kevin Lynn Full Name (print)  
Full Name (print)       Executed by Hunter Immunology Pty Limited ACN 106 556
094 in accordance with section 127(1) of the Corporations Act 2001 (Cth) by:    
      /s/ Anthony HO   /s/ Jarrod T White Signature of Director   Signature of
Director/Company Secretary       Anthony Ho   Jarrod T WhitE Full Name (print)  
Full Name (print)



 

 

 



 



Share Sale and Purchase Agreement HWL Ebsworth



 

Annexure C - List of Liabilities

 

Being the Trade Creditors reconciliation below:

 

Hunter Immunology Pty Limited

Suite 1005

4 Bridge Street
Sydney NSW 2000

 

Payables Reconciliation [Summary]

 

24/02/2014

 



 2410212014
2:03 PM

Dante

  Total Due     0 - 30     31 - 60     61-90     Page I 90+   Alder IP Pty Ltd  
$ 425.30     $ 425.30     $ 0.00     $ 0.00     $ 0.00   Datapharm Australia   $
5,049.00       50.00     $ 0.00     $ 0.00       55,049.00   Institute for
Breathing & Sleep   $ 825.00     $ 0.00     $ 0.00     $ 0.00     $ 025.00  
Lanza-Sales Ltd   $ 66,143.40     $ 0.00     $ 0..00     $ 0.00     $ 66,143.40
  Total:   $ 72,442.70     $ 425.30     $ 0.00     $ 0.00     $ 72017.40  
Ageing Percent             0.6 %     0.0 %     0.0 %     99.4 % Payables Account
  $ 72,442.70                                   Out of Balance Amount   $ 0.00  
                               

 

Being the ongoing payments to contracted suppliers below:

 

1.Alder IP Pty Ltd as the appointed legal/patent manager and related patent/IP
disbursements and service providers as engaged on the companies behalf in other
jurisdictions by Alder IP;

2.Fort Knox Records Management as the company's archiving service that contains
HIL owned data. This incurs - $60 + GST p/month charge and it is noted that
there would be costs in addition to this for data access/retrieval/disposal as
is standard with all other data carriers;

3.Iron Mountain Australia - archiving service for older company records based in
Melbourne. This incurs - $220 + GST p/month charge and it is noted that there
would be costs in addition to this for data access/retrieval/disposal as is
standard with all other data carriers;

4.Grantchester Financial Services Pty Ltd - Lease of Suite 1001, 4 Bridge Street
Sydney NSW 2000. This is -$1500 + GST p/month which at the date of agreement is
prior registered office of the company and contains some materials. Noted the
short term intention is to give notice to vacate this premises;

5.Interactive investor - manages the company website - note this and the domain
name are sold as property of the company therefore any changes from this service
and any charges are the financial responsibility of the new owners of the
company;

6.Pacnet - web hosting $85 per/month inc GST;

7.Remektek Egnyte data store for HIL data room. Noted this is -$1200 p.a +
hourly costs of Paul Szilard to maintain. This data and service is sold with the
Company and hence any charges to maintain or recover the data base pass to the
new owner.

8.ASICIATO - as required for annual registration and ongoing fees. All
liabilities at date are disclosed.

 



 

